Title: From James Madison to James Monroe, 28 April 1785
From: Madison, James
To: Monroe, James


Dear Sir
Orange Apl. 28. 1785
I have written several letters within a little time past which were Sent to you partly by the post, partly by Mr. Burnley, a young Gentleman of this County. In one of the latter I inclosed a Cypher wch. will serve all the purposes of our future Correspondence. This covers a letter for Mr. Jefferson which you will be so good as to forwd. by the first packet or other equally eligible conveyance. Our Elections as far as I hear are likely to produce a great proportion of new members. In some Counties they are influenced by the Bill for a Genl. Assesst. In Culpeper Mr. Pendleton a worthy man & acceptable in his general character to the people was laid aside in consequence of his vote for the Bill, in favour of an Adversary to it. The Delegates for Albemarle are your friend Mr. W. C. Nicholas & Mr. Fry. Mr. Carter stood a poll but fell into the rear. The late Govr. Harrison I am told has been baffled in his own County, meant to be a candidate for Surry & in case of a rebuff there to throw another die for the Borough of Norfolk. I do not know how he proposes to satisfy the doctrine of residence.
I hear frequent complaints of the disorders of our Coin & the wan[to]f uniformity in the denomination of the States. Do not Congress think of a remedy for these evils? The regulation of weights & measure seem also to call for their attention. Every day will add to the difficulty of executing these works. If a mint be not established & a recoinage effected while the fœderal debts carry the money thro’ the hands of Congress I question much whether their limited powers will ever be able to render this branch of their prerogative effectual. With regard to the regulation of weights & measures, wd. it not be highly expedient as well as honorable to the fœderal administration, to pursue the hint which has been suggested by ingenious & philosophical men, to wit, that the standard of measure sd. be first fixed by the length of a pendulum vibrating seconds at the Equator or any given latitude—& that the Standard of weight sd. be a Cubical piece of Gold or other homogeneous body of dimensions fixed by the standard of measure. Such a scheme appears to be easily reducible to practice; & as it is founded on the division of time which is the same at all times & in all places & proceeds on other data which are equally so, it would not only secure a perpetual uniformity throughout the U. S. but might lead to Universal standards in these matters among nations. Next to the inconveniency of speaking different languages, is that of using different & arbitrary weights & measures. I am Dr. Sir Yr. affece. friend
J. Madison Jr.
